Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 Response to Amendment
	The amendment filed 03/15/2021 has been entered.  As directed by the amendment: claims 1 and 4 have been amended; claims 2-3, 5, 6-7, 10, and 11 are cancelled; and claims 12-15 stand withdrawn.  Therefore, claims 1, 4, 8, and 9 are pending.
	The amendment is sufficient in overcoming each ground of objection and rejection indicated in the Final Office Action (dated 12/04/2020).
	Further grounds of rejection, necessitated by the amendment, are presented herein.
Drawings
The drawings were received on 02/22/2021.  These drawings are accepted.


Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 does not end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 4, 8, and 9 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the recitation of “the at least one laminate carbon fiber (IR) heater being directly adjacent to the IR reflector layer…” (lines 7-9) renders the claim indefinite as it is unclear in what way the laminate carbon fiber heater is directly adjacent to itself.  That is, lines 4-7 recite the laminate carbon fiber heater including the IR reflector layer and heat layer.  As stated in the Interview Summary (dated 03/15/2021), the examiner recommended stating that the laminate carbon fiber heater includes a carbon fiber heating element and the carbon fiber heating element is what is directly adjacent to the IR reflector layer and heat layer.
	Regarding claim 1, the recitation of “the heat spreader layer” in line 9 renders the claim indefinite as “the heat spreader layer” lacks proper antecedent basis and it is unclear if “the heat spreader layer” is intended to refer to the “heat layer” recited in line 
	Regarding claim 1, the recitation of “#discuss the carbon fiber heating element” in line 10 renders the claim indefinite as it is unclear in what way such limitation is considered to further limit/define the preceding structure.  The examiner recommends removing the aforementioned limitation entirely and positively reciting that the laminate carbon fiber heater includes a carbon fiber heating element.
	Regarding claim 1, the recitation of “laminate carbon fiber IR heater that is directly adjacent to the heat spreader layer” in lines 14-15 renders the claim indefinite for substantially the same reasons as discussed above.  That is, it is unclear in what way the laminate carbon fiber heater is directly adjacent to the heat spreader layer when the laminate carbon fiber heater includes the heat spreader layer.
	Claims 4, 8, and 9 inherit the above deficiencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronn (U.S. Publication 2009/0032520), in view of Stevens et al. (U.S. Publication 2015/0230524), hereinafter Stevens, and Masao et al. (U.S. Patent 6294758), hereinafter Masao, and in further view of Moreshead (U.S. Publication 2011/0128686).

    PNG
    media_image1.png
    403
    791
    media_image1.png
    Greyscale

	Regarding claim 1, Cronn discloses an electrically-heated clothing (para. 0002, “the present invention pertain generally to heating apparatus that can be incorporated into articles of clothing or equipment”) (Figures 7A/7B, heated glove-para. 0087), comprising: 
a clothing (glove 750
at least one battery coupled to the clothing (power source 708-para. 0088) (para. 0116 discuses using a lithium battery as the power source for a heated glove); 
at least one laminate heater including, an outer layer (exterior layer 714 of durable fabric-para. 0087) directly adjacent to a waterproof layer (waterproof layer 712), an insulating layer (insulation layer 710) directly adjacent to the waterproof layer (waterproof layer 712), the insulating layer configured to minimize heat to the waterproof layer (para. 0088, “When electricity from power source 708 is transmitted through ribbon element 704, heat is generated and substantially contained inside insulation layer 710, thereby heating the inner liner 702.”), the at least one laminate heater configured to heat by conduction (via ribbon element 704) (para. 0042, “…electricity is transmitted through the ribbon element thereby generating heat. Such a ribbon element namely comprises one or more conductive wires woven within a flexible carrier to form a flexible ribbon allowing the transmission of electricity and the generation of heat. The flexible ribbon element can be utilized in the manufacture of heated articles, such as heated articles of clothing (e.g. gloves, shirts, pants, socks, shoes, hats, uniforms, etc.) or heated articles of equipment (e.g. sports mitts, sports hand warmers, portable seat pads, vehicle seats, etc.)…”) (para. 0043, “one or more conductive wires are each comprised of a bundle of conductive strands or fibers. These bundles can be fabricated from high count strand stainless steel, stainless steel fibers, other metallic strands or fibers, micro fiber or other conductive 
a control circuit disposed within the clothing and electrically connected with the at least one battery (para. 0047, “Control mechanisms configured within or in conjunction with the power source can also be utilized to selectively control the amount of electricity transmitted through the ribbon element.”).
Cronn is silent on the laminate heater being a carbon fiber infrared heater and further including an IR reflector layer that reflects IR energy onto a heat layer, the at least one laminate carbon fiber (IR) heater being directly adjacent to the IR reflector layer and directly adjacent to the heat spreader layer. Cronn is further silent on the control circuit including a processor that includes a RAM and a wireless communication module, the control circuit is coupled to the at least one laminate carbon fiber IR heater that is directly adjacent to the heat spreader layer, the at least laminate one carbon fiber IR heater including a temperature sensor and the heat spreader layer, the control circuit being disposed within the at least one laminate carbon fiber IR heater, the processor receiving a signal to achieve a constant temperature of the at least one laminate carbon fiber IR heater, and when a temperature of the at least one laminate carbon fiber IR heater is abnormal another signal is provided to disconnect a power source of the at least one battery, the control circuit connected to the at least one battery to supply current to the at least one laminate carbon fiber IR heater.

    PNG
    media_image2.png
    716
    339
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    851
    490
    media_image3.png
    Greyscale

Along the same field of endeavor of electrically heated clothing, Stevens also teaches that it is known in the art (See at least Title; Abstract; Para. 0002; Figures 2a/2b, 3A-3C; 6A, and 6B) (apparel/garment G; para. 0047) to use at least one battery (battery 12, replaceable battery pack or series of batteries-para. 0052) and to use laminate carbon fiber infrared (IR) heater (heater assembly 15, which receives electrical power from 12-para. 0047) (para. 0059, substantially integrated or unitary heating element assembly 15, which is considered to read on ‘laminate” and includes the following structures) including, an outer layer (layer 35; Fig. 6a/6b), an insulating layer para. 0058; layer 36 includes a shielding fabric material and other insulating material to protect against contact with the heating element materials; 35 further includes a flexible insulating fabric material that allows transmission of heat therethrough but will protect the wearer from direct contact with the electrically resistive heating element 11.).  Stevens further teaches using a carbon fiber heating element (conductive element 11; paragraph 0059 discloses 11 being conductive filaments or thread formed of carbon fiber, which can be applied in a desired pattern) (Here, the carbon fiber heating element 11 is considered to correspond to the conductive ribbon element 704 of Cronn) and the at least one laminate carbon fiber infrared (IR) heater configured to heat by conduction (para. 0048, providing a regulated thermal output of the apparel or garment) (see also para. 0059 which discloses that the heating elements 11 of the laminate heater assemblies 15 are electrically resistive heating elements formed from conductive materials; As such, heaters 15 heating by conduction is inherently disclosed). 
Stevens also teaches a control circuit (control system 10; para. 0053 including controller 18) disposed within the clothing (para. 0047, can be mounted, attached, or otherwise incorporated and integrated into or with the garment/apparel G) and electrically connected with the at least one battery (para. 0052; regulates electrical power from 12 to each of the heating elements 11; See also para. 0047).  Stevens teaches the control circuit including a processor that includes a RAM (para. 0052; “…controller 18 further generally can include a processor storage memory and/or other internal control features/functionality for regulating electrical power supplied from the power supply to each of the heating elements 11 of the connected heating element assemblies 15, including the capability of recording and setting a desired temperature or range of temperatures and applying varying power as needed to adjust or regulate the amount of heat applied by the heating elements to substantially match the selected or desired temperature or temperature range for the heated garment or device…”) and a wireless communication module (para. 0012, “the heating control system will comprise a wireless heating control system for enabling the wearer or user to quickly and efficiently control the application of heat to the heated garment or device, utilizing a wireless controller linked to the heating apparatus, such as by Bluetooth® or other wireless connectivity which can be integrated with or linked to the controller of the heating system. The heating system can be controlled by and communicate with a remote wireless controller such as a Smart Phone operating a heating system control application, to enable a user to remotely/wirelessly control the application of heat applied to the heated garment or article as needed to adjust or maintain the temperature of the heated garment or device.”) (wireless communication module 100, shown in Figs. 8-11B-para. 0047).  Stevens teaches the control circuit being coupled to the laminate carbon fiber IR heater (15) (Figure 3A/B) and the laminate carbon fiber IR heater including a temperature sensor (para. 0048, thermocouple imbedded in one or more heaters 15; para. 0053, one or more temperature sensors incorporated into a heated garment to provide monitored temperature feedback information to the controller 18), the processor (18) receiving a signal (via the temperature sensor) to achieve a constant temperature of the laminate carbon fiber heater (15) (para. 0053, “…one or more temperature sensors can be incorporated into a heated garment at varying locations and can provide monitored temperature feedback information to the controller 18…”), …operate to substantially automatically regulate the thermal output or heat applied by the heating assemblies of the apparel item by monitoring and/or receiving measured feedback values of electrical resistance (i.e., from the thermistors imbedded within such heating assemblies), and accordingly adjusting the power level applied to the heating assemblies if detected electrical resistance values fall outside of the previously recorded or predetermined/set resistance value or range of values…”-para. 0048) (para. 0052; “…controller 18 further generally can include a processor storage memory and/or other internal control features/functionality for regulating electrical power supplied from the power supply to each of the heating elements 11 of the connected heating element assemblies 15, including the capability of recording and setting a desired temperature or range of temperatures and applying varying power as needed to adjust or regulate the amount of heat applied by the heating elements to substantially match the selected or desired temperature or temperature range for the heated garment or device…;” Controller 18 is therefore, structurally capable of disconnecting a power source upon receiving a signal as claimed-See MPEP 2114).  Stevens further teaches the control circuit connected to the at least one battery (12) to supply current to the at least one laminate carbon fiber IR heater (para. 0052; regulates electrical power from 12 to each of the heating elements 11; See also para. 0047).
The advantage of combining the teachings of Stevens is that in doing so would provide a control circuit that utilizes feedback in order to automatically regulate the electrical power being provided, thereby thermally regulating the clothing, as well as, a as cited above, feedback via temperature sensors and setting via wireless control module).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cronn with Stevens, by substituting the ribbon element material (stainless steel, etc.-para. 0043) and replacing the control circuit of Cronn, with the teachings of Stevens in order to provide a control circuit that utilizes feedback in order to automatically regulate the electrical power being provided, thereby thermally regulating the clothing, as well as, a control circuit that allows a user to set a desired range or temperatures (as cited above, feedback via temperature sensors and setting via wireless control module). Furthermore, using a carbon fiber conductive element amounts to a simple substitution of art recognized conductive elements suitable for heated clothing (stainless steel of Cronn and carbon fiber of Stevens) performing the same function of conducting heat in response to current and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
The combination of Cronn and Stevens teaches each claimed limitation, as detailed above, except a IR reflector layer that reflects IR energy onto a heat layer, the at least one laminate carbon fiber (IR) heater being directly adjacent to the IR reflector layer and directly adjacent to the heat spreader layer, and the control circuit being disposed within the at least one laminate carbon fiber IR heater.

    PNG
    media_image4.png
    286
    513
    media_image4.png
    Greyscale

Figure 5 of Masao

Masao teaches that it is known in the art of electrical heaters having a surface for contacting the human body (Col. 1, lines 9-20 and 33-35) (Col. 6, lines 24-36 discloses the heater being used in clothing) (laminate heater shown above, Fig. 5.  Heat generating sheet 2 is “energized to generate heat and emit infrared radiation whose penetration depth into the human body is to near warmth sensing points of the human body.” Col. 10, lines 31-40) (Col. 12, lines 21-46 disclose the heat generating sheet 2 comprising carbon fibers 8, See also Figures 2 and 3.) (Carbon fibers 8 are efficient infrared radiators. Col. 12, lines 49) (the above laminate heater of Masao is considered a laminate carbon fiber infrared heater) for the laminate carbon fiber infrared heater to include a IR reflector layer (infrared reflector 10) that reflects IR energy onto a heat layer (3) (Col. 13, lines 17-30; infrared reflector 10 faces the surface of the heat generating sheet 2 directed away from the human body, such that the “infrared radiation from the surface of the heat generating sheet 2 directed away from the human body is reflected toward the human body by the infrared reflector 10…the temperature increase rate of the insulator 3 increases and the quick heating capability of the heat radiator 1 increases.”), the at least one laminate carbon fiber (IR) heater (2) (Based on the indefiniteness outlined above, the examiner interprets, for the purpose of examination, to mean that the heating element is what is directly adjacent to the IR reflector and the heat layer) being directly adjacent to the IR reflector layer (10) and directly adjacent to the heat spreader layer (3) (as shown above) (With respect to layer 3, Col. 10, lines 61-67 disclose that the thickness of 3 is made less than the penetration depth of the infrared radiation, where the “generated by the heat generating sheet 2 passes to the free surface of the insulator 3 through heat transfer and heat conduction. The thickness of the insulator 3 is less than the penetration depth of the infrared radiation into the insulator 3. As a result, the thickness of the insulator 3 is small. Thus, the heat generated by the heat generating sheet 2 quickly passes to the free surface of the insulator 3, thereby quickly heating the free surface of the insulator 3, which forms the surface for contacting with the human body, to an appropriate temperature”-Col. 11, lines 5-14) (Col. 11, lines 15-30 disclose that infrared radiation from heat generating sheet 2 directed toward the human body is absorbed by 3 and converted to heat, which is conducted accordingly) (Col. 11, lines 44-56 disclose that the free surface of 3, which is in contact with the human body, is heated quickly to an appropriate temperature) (Based on the disclosure of Masao, insulator 3 functions to absorb and convert infrared radiation to heat which is then conducted to the free surface in contact with the user.  Accordingly, insulator 3 functions as a heat layer/heat spreader layer).
The advantage of combining the teachings of Masao is that in doing so would provide a laminate heater structure in which infrared radiation is reflected, absorbed, see citations above and Col. 11, lines 44-55).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cronn as modified by Stevens, with Masao by adding to the laminate heater of Cronn, on either side of the heating element, as modified to include the carbon fiber heating element of Stevens, with the teachings of Masao in order to provide a laminate heater structure in which infrared radiation is reflected, absorbed, and converted into heat, thereby quickly heating to an appropriate temperature (see citations above and Col. 11, lines 44-55).
The combination of Cronn, Stevens, and Masao teaches each claimed limitation, including the laminate carbon fiber heater including the temperature sensor and the heat spreader layer, with the laminate carbon fiber heater being directly adjacent to the heat spreader layer (as detailed in Masao).  However, the combination does not disclose the control circuit being disposed within the at least one laminate carbon fiber IR heater.
	Moreshead teaches that it is known in the art of heated fabrics (Abstract; thin film energy fabric that includes an energy storage section and an energy release section that receives electrical energy and utilizes the same) (para. 0002, “thin, flexible material and, more particularly, to a flexible fabric having electrical energy storage, electrical energy release, and electrical energy transmission/reception capabilities integrally formed therewith.”) (para. 0003, discloses also including waterproofing and moisture wickability) (para. 0004, “…all of the characteristics of a modern engineered fabric, such as water resistance, waterproof, moisture wickability, breathability, stretch, and 108) to be disposed within a laminate (Fig. 5, 108 disposed between top and bottom, 104 and 106, of laminate) (Para. 0043, “…the devices, such as electronic circuits, components, and energy storage devices, are embedded between laminated film substrates to form a flexible, environmentally sealed, finished laminate able to be integrated into a larger system such as a garment or accessory. The embedded circuits, components, and energy storage devices can be included in many different substrate layers within the finished laminate. The devices also can be located in separate panels and connected together via external connectors to provide a larger system. It is possible to produce a finished laminate with environmentally sealed, embedded electrical components, circuits, and energy storage devices that is thin and flexible.” Para. 0044, “…laminate material 102 having a top laminate layer 104 and a bottom laminate layer 106. Embedded between these two layers 104, 106 are devices 108, such as electrical circuits, electrical energy storage devices, electromagnetic devices, semiconductor chips, heating or cooling elements or both, light emission devices such as incandescent lights or LEDs or both, sensors, speakers, RF transceivers, antennae, and the like…”).
	The advantage of combining the teachings of Moreshead is that in doing so would provide an control circuit arrangement (control circuit embedded within laminate) which forms a flexible, environmentally sealed, and finished laminate that is able to be integrated into a garment (para. 0043 of Moreshead).  One of ordinary skill in the art would find such an integrated control circuit beneficial in that having the control circuit embedded within the laminate produces a more compact design, as opposed to having 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cronn as modified by Stevens and Masao, with Moreshead by replacing the cooperative arrangement of the control circuit and laminate of Cronn, with the teachings of Moreshead in order to provide an control circuit arrangement (control circuit embedded within laminate) which forms a flexible, environmentally sealed, and finished laminate that is able to be integrated into a garment (para. 0043 of Moreshead).  One of ordinary skill in the art would find such an integrated control circuit beneficial in that having the control circuit embedded within the laminate produces a more compact design, as opposed to having the control circuit externally coupled to the laminate (For example, Stevens discloses using a wireless communication device to control/set desired parameters which is communicated to controller 18 that is externally coupled to the laminate heater.  The arrangement of Moreshead allows for a more compact design where a wireless communication device can still be used).
Regarding claim 4, the primary combination, as applied in claim 1, teaches each claimed limitation. 
As detailed above, Stevens discloses the clothing (G) defines a plurality of pockets (14; Figs. 3A/3B) and wherein the at least one laminate carbon fiber infrared para. 0047, heater 15 integrated into the apparel or garment such as by fitting in a pocket 14).  
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation. 
As detailed above, Stevens further discloses wherein there are several pockets sewed on the front of clothing, (See at least Figures 3a/b, plurality of pockets 14 shown) then the at least one battery (12) is placed separately in the pockets (See Figures 3a/b; power source 12 and controller 18 are incorporated and integrated into the garment/apparel).
Regarding claim 9, the primary combination, as applied in claim 1, teaches each claimed limitation.
Stevens further discloses wherein the clothing is a pair of pants (See at least Figure 3b), then the at least one battery is placed separately in a pocket of the pair of pants (See Figures 3a/b; power source 12 and controller 18 are incorporated and integrated into the garment/apparel; “pocket taken as the region in which 12 and 18 are incorporated within the garment G).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication 2010/0062667 to Pan et al., which states, in paragraph 0004, that “...electric heating devices such as electric blankets and electric heating pads used for heating and warming are generally made of metals and carbon fibers including various types of metal electric heating wires...” Pan et al. continues in that carbon fiber"... is a high performance material with an excellent electrical conductivity, a powerful far infrared radiation, and a high thermal conductivity, and thus it is used extensively....”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761